DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 11/18/2021, is acknowledged.  Claims 1 and 4 are amended.  The amendment does not introduce new matter.  The amendment to claim 1 includes a portion of a previously agreed to examiners amendment.  The amendment will be entered, however, the remainder of the examiner’s amendment will be maintained, as it was required to clarify the claim.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below, as previously stated in the Office Action, dated 3/24/2021. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Jenny on 3/19/2021.
The application has been amended as follows: 
In Claim 1, amend lines 19 to 21 as follows: “wherein the conveyor belt is configured to immediately transport the hosel positioning device from the first heating unit at the first position to the second unit at the second position; and”
Allowable Subject Matter
Claims 1-5, 7-9, 14, 16-17 allowed.
Examiner’s statement of reasons for allowance may be found in the Office Action dated 3/24/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735